Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (US 2014/0052258 A1).

Regarding claim 37, Ball discloses a method for intervertebral disc repair (Abstract, paragraphs [004-6]), the method comprising: 
aligning a hole extension of a first plate with a hole of a spacer or a channel extension of a second plate with a channel of the spacer to create an implant (paragraph [0057], Fig. 12 shows a first plate ref. 1464 having a hole extension ref. 1463 attached to a spacer ref. 1462 having a hole to receive a screw ref. 1480, it is noted that the spacer hole is hidden.  In addition, it is noted that because of the alternative language, the second plate and channel are optional.), a perimeter of the hole at a location about a central axis of the hole is fully enclosed within the spacer (Fig. 12 shows the screw extending from bottom to top or top to bottom in which no portion of the perimeter of the holes are not fully enclosed); and 
inserting the implant into a disc space (the implant is an intervertebral spinal spacer, thus being inserted into a disc space).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 21 - 24, 27 - 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 2021/0322185 A1) in view of Donner et al. (US 2011/0230971 A1).

Regarding claim 17, Reed discloses a method of using of a kit for intervertebral disc repair (paragraph [0042], Figs. 1 - 5), the method comprising: 
selecting one of a first plate or a second plate (Figs. 1 and 2 show a first plate and a second plate ref. 50), wherein the first plate has a hole extension (Fig. 2 shows the first plate having a hole extension configured to receive screw refs. 28, 30), and the second plate has a channel extension (Fig. 1 shows the second plate having a channel extension configured to receive anchor refs. 28, 32); 
attaching the selected first plate or second plate to a spacer to form an implant (paragraph [0044] disclose a spacer ref. 12 configured to attach to either of the plates for form an implant ref. 10); 
inserting the implant into the disc space (paragraphs [0005, 0042]); and 
inserting a screw into the hole extension of the first plate and into communication with an adjacent vertebra or inserting an anchor into the channel extension of the second plate and into communication with an adjacent vertebra (Figs. 1 - 2 and paragraph [0043] disclose screws ref. 30 or anchors ref. 32 which may be used).

Reed discloses that screw, nails, shim or the like may be used with the spacer body, such as shown in figures 1 - 5 and wherein the various fasteners may be able to take different shapes.  The spacer is considered to have a channel, the proximal portion of hole ref. 16 as shown in Fig. 1, but is silent regarding that the spacer itself has a hole.  It is noted that the spacer would most likely need a hole for the two downward facing screws (Fig. 2), but such a hole is not shown or disclosed. 

Donner teaches an analogous intervertebral implant (Abstract, Fig. 6B), wherein a spacer (paragraph [0059], ref. 108, Fig. 6A) comprises holes (paragraph [0067], ref. 112, Fig. 6A) aligned with holes on a mating plate (paragraph [0067]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Reed such that the hole extension aligns with a hole of the spacer, as taught by Donner, and likewise for the channel and channel extension for the purpose of preventing entanglement between the anchor, screws, plate and spacer and to aid in the insertion of the screws or anchors. 

Regarding claim 21, Reed in view of Donner discloses the method of claim 17, wherein the channel has a shape different from the hole (as shown in Figs. 1 - 2 of Reed, the channel which is shown accepting the anchor ref. 32 is relatively broader than the holes as taught by Donner).  

Regarding claim 22, Reed in view of Donner discloses the method of claim 17, wherein the method includes inserting the screw into the hole by torquing the screw (as shown in Figs. 1- 2 and disclosed in paragraph [0047] of Reed, screw ref. 30 are shown as traditional threaded screws which are inserted via rotation, thus torqueing).  

Regarding claim 23, Reed in view of Donner discloses the method of claim 17, wherein the method includes inserting the anchor into the channel by sliding the anchor (paragraph [0048] and Fig. 1 of Reed disclose that the anchor is substantially flat, thus being inserted via sliding as opposed to rotation or torqueing).  

Regarding claim 24, Reed in view of Donner discloses the method of claim 17, wherein the second plate further includes a hole extension that aligns with the hole of the spacer when the second plate is attached to the spacer (Reed as modified above with Donner comprises two hole extensions for the lower screws that align with holes of the spacer).  

Regarding claim 27, Reed in view of Donner discloses the method of claim 17, wherein the attaching step includes attaching the first plate or the second plate to an anterior surface of the spacer (Fig. 8A of Reed, which is shown for purposes of example, show a plate attaching to an anterior surface of the spacer.  The same would be true for the embodiments shown in Figs. 1 - 2).  

Regarding claim 28, Reed in view of Donner discloses the method of claim 27, wherein the attaching step includes attaching at least one clip of the first plate or the second plate into a corresponding recess of the spacer (see remarked Fig. 2 of Reed below).  


    PNG
    media_image1.png
    458
    541
    media_image1.png
    Greyscale


Regarding claim 29, Reed discloses a method for intervertebral disc repair (paragraph [0042], Figs. 1 - 5), the method comprising: 
attaching one of a first plate or a second plate to an anterior surface of a spacer (paragraph [0045], ref. 50 wherein Fig. 2 shows a first plate and Fig. 1 shows a second plate each attached to an anterior surface of a spacer ref. 12) having a channel for receiving an anchor (the channel is considered to be the anterior portion of opening ref. 16 to receive anchor ref. 32 or screw ref. 30), the first plate having a hole extension (Fig. 2 shows the first plate ref. 50 having a hole to receive screws ref. 30), and the second plate having a channel extension that aligns with the channel when the second plate is attached to the spacer (Fig. 1); 
inserting the spacer-plate configuration into a disc space (paragraphs [0005, 0042]).  

Reed discloses that screw, nails, shim or the like may be used with the spacer body, such as shown in figures 1 - 5 and wherein the various fasteners may be able to take different shapes.  The spacer is considered to have a channel, the proximal portion of hole ref. 16 as shown in Fig. 1, but is silent regarding that the spacer itself has a hole that aligns with a hole extension of the first plate.  It is noted that the spacer would most likely need a hole for the two downward facing screws (Fig. 2), but such a hole is not shown or disclosed. 

Donner teaches an analogous intervertebral implant (Abstract, Fig. 6B), wherein a spacer (paragraph [0059], ref. 108, Fig. 6A) comprises holes (paragraph [0067], ref. 112, Fig. 6A) aligned with holes on a mating plate (paragraph [0067]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer of Reed such that the hole extensions align with holes of the spacer, as taught by Donner, and likewise for the channel and channel extension for the purpose of preventing entanglement between the anchor, screws, plate and spacer and to aid in the insertion of the screws or anchors. 

Regarding claim 30, Reed in view of Donner discloses the method of claim 29, further comprising the step of selecting the first plate or the second plate to be used with the spacer (as shown in Figs. 1 - 2 or Reed, either of the plates must be chosen since they cannot be used simultaneously).  

Regarding claim 31, Reed in view of Donner discloses the method of claim 29, wherein the channel has a shape different from the hole (as shown in Figs. 1 - 2 of Reed, the channel which is shown accepting the anchor ref. 32 is relatively broader than the holes as taught by Donner).  

Regarding claim 32, Reed in view of Donner discloses the method of claim 29, wherein the attaching step includes attaching the first plate and the inserting step includes torquing the screw (the screw are traditional threaded fasteners which would be inserting via rotation or torqueing).  

Regarding claim 33, Reed in view of Donner discloses the method of claim 29, wherein the attaching step includes attaching the second plate and the inserting step includes sliding the anchor into the channel (as shown in Fig. 1 of Reed, the anchor is substantially flat and thus would be inserted via sliding motion such as after impacting, paragraph [0048]).  

Regarding claim 34, Reed in view of Donner discloses the method of claim 29, further comprising the step of inserting a screw into the hole and the hole extension of the first plate and into communication with an adjacent vertebra or inserting an anchor into the channel and the channel extension of the second plate and into communication with an adjacent vertebra (paragraph [0006] of Reed discloses that the fixation members, such as the screws ref. 30 or anchors ref. 32, are configured to be inserted into adjacent vertebra after being inserted in the appropriate hole or channel of the spacer and plate).  

Regarding claim 36, Reed in view of Donner discloses the method of claim 29, wherein the attaching step includes attaching at least one clip of the first plate or the second plate into a corresponding recess of the spacer (see remarked Fig. 2 below).  

    PNG
    media_image1.png
    458
    541
    media_image1.png
    Greyscale




Claim 19, 25, 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (US 2021/0322185 A1) in view of Donner et al. (US 2011/0230971 A1) and in view of McConnell (US 2014/0074241 A1).

Regarding claim 19, Reed in view of Donner discloses the method of claim 17, except wherein the inserting step is carried out in a lateral approach.  

McConnell teaches an analogous intervertebral implant which may used for anterior, posterior or lateral approaches (paragraph [0036]).  McConnel further teaches that a lateral approach provides an alternate route to the spine that disturbs fewer structures and tissues (paragraph [0010]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reed in view of Donner such that the inserting step is carried out in a lateral approach, as taught by McConnell, for the purpose of disturbing fewer structures and tissues which results in less discomfort for the patient and fewer risks of complications. 

Regarding claims 25 and 35, Reed in view of Donner discloses the method of claims 17 and 34, except for further comprising the step of attaching a securing plate to the spacer-plate configuration after the inserting step.  It is noted that Reed discloses a blocking mechanism (paragraph [0051]) for the purpose of preventing unwanted backout of the screws and/or anchors, however the blocking mechanism is not a plate. 

McConnell teaches an analogous intervertebral implant (Fig. 4c, ref. 600) comprising fasteners (Figs. 4C,D) and a securing plate (paragraph [0122], ref. 502) for cover the heads of the fasteners (paragraphs [0120-122]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the blocking mechanism of Reed for the securing plate, as taught by McConnell, for the same purpose of covering the proximal ends or heads of the screw and anchors and thus preventing unwanted backout. 

Regarding claim 26, Reed in view of Donner and in view of McConnell discloses the method of claim of claim 25, wherein the securing plate attaches to an anterior surface of the first plate or the second plate (McConnell, Figs. 4C,4D).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773